Title: Enclosure: Extract of a Letter from Benjamin Franklin to Robert R. Livingston, 22 July 1783
From: Gerry, Elbridge
To: Adams, Abigail


Extract of a Letter from Doctor Franklin to Mr. Livingston


 July 22 1783


After declaring that neither the Letter from Mr. Marbois nor the conversation respecting the Fishery, Boundaries, Royalists and recommending Moderation in our Demands, are of Weight sufficient to fix in his Mind an opinion, that the Court of France wishes to restrain us in obtaining any Degree of Advantage We could prevail on our Enemies to accord to, the Doctor goes on—
“I ought not however to conceal from You, that one of my Collegues is of a very different Opinion from me in these Matters. He thinks the french Minister one of the greatest Enemies of our Country; that he would have straitned our Boundaries to prevent the Growth of our people; contracted our Fishery to obstruct the Increase of our Seamen; and retained the Royalists amongst Us to keep us divided—that he privately opposes all our Negotiations with foreign Courts, and afforded us during the War the Assistance We received, only to keep it alive that We might be so much the more weakened by it. That to think of Gratitude to France, is the greatest of Follies, and that to be influenced by it, would ruin us. He makes no Secret of his having these opinions, expresses them publickly, sometimes in presence of the english Minister, and speaks of hundreds of Instances which he could produce in proof of them. None however have yet appeard to me, unless the Conversation and Letter above mentioned are reckoned such. If I were not convinced of the real Inability of the Court to furnish the farther Supplies We asked, I should suspect these Discourses of a person in his station, might have influenced the Refusal; but I think they have gone no farther than to occasion a Suspicion that We have a considerable party of Antigalicans in America, who are not Tories, and consequently to produce some Doubts of the Continuance of our Friendship. As such Doubts may hereafter have a bad Effect, I think We cannot take too much Care to remove them: and it is therefore I write this to put you on your Guard (beleiving it to be my Duty, tho I know that I hazzard by it a mortal Enmity) and to caution You respecting the Insinuations of this Gentleman against the Court, and the Instances he supposes of their Ill Will to us, which I take to be as imaginary as I know his Fancies to be that the Count de Vergennes and myself are continually plotting against him, and employing the News writers of Europe to depreciate his Character &c., but as Shakespear says “Trifles light as Air” &c. Persuaded however that he means well for his Country, is always an honest Man, often a Wise one, but sometimes and in somethings absolutely out of his Senses.”
